Opinion issued July 9, 2009




     





In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00577-CR




LUIS HECTOR FUGON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 708545




MEMORANDUM  OPINION 
          Appellant, Luis Hector Fugon, was convicted by a jury of the offense of
aggravated sexual assault in trial court cause number 70854, and on September 26,
1996, his punishment was assessed at confinement for 50 years.  This Court affirmed
the judgment and sentence of the trial court.  See Fugon v. State, 963 S.W.2d 135,
(Tex. App.—Houston [1st Dist.] 1998, pet.  ref’d). 
          On January 7, 2008, appellant filed a post- conviction motion for forensic DNA
testing of evidence pursuant to Chapter 64 of the Texas Code of Criminal Procedure 
in which he sought DNA testing as it related to his conviction for sexual assault.   See
Tex. Code Crim. Proc. Ann. arts. 64.01–05 (Vernon 2006 & Supp. 2008).  The trial
court denied the motion, and appellant gave notice of appeal.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeals are frivolous and without merit
and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27
(Tex. Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney Bob Wicoff  must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.

Do not publish.  Tex. R. App. P. 47.2(b)